PROPERTY OPTION AGREEMENT THIS AGREEMENT made and entered into as of the 15th day of March, 2008 BETWEEN:MinQuest Inc., a company having a mailing address at 4235 Christy Way, Reno, Nevada, 89519, U.S.A. (herein called the “Optionor”) OF THE FIRST PART AND:Patriot Gold Corp., a company having an office at #501-1775 Bellevue Ave., West Vancouver, B.C., Canada V7V 1A9 (herein called the “Optionee”) OF THE SECOND PART WHERAS the Optionor has represented that it is the sole recorded and beneficial owner in and to the property called the WE (a.k.a Weepah Hills) Project (the “Property) described in Schedule “A” attached hereto; AND WHEREAS the Optionor, subject to the Net Smelter Royalty reserved to the Optionor, now wishes to grant to the Optionee the exclusive right and option to acquire an undivided 100% right, title and interest in and to the Property on the terms and conditions hereinafter set forth; NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises, the mutual covenants herein set forth and the sum of One Dollar ($1.00) of lawful money of U.S. currency now paid by the Optionee to the Optionor (the receipt whereof is hereby acknowledged), the Parties hereto do hereby mutually covenant and agree as follows: 1.Definitions The following words, phrases and expressions shall have the following meanings: (a)“After Acquired Properties” means any and all mineral interests staked, located, granted or acquired by or on behalf of either of the parties hereto during the currency of this Agreement which are located, in the whole or in part, within one mile of the existing perimeter of the Property; (b)“Exchange” means OTCBB Venture Exchange; (c)“Expenditures” includes all direct or indirect expenses [net of government incentives and not including payments to the Optionor pursuant to section 4, paragraphs (a), (b)(ii), (c)(ii), (d)(ii), (e)(ii), (f)(ii), (g)(ii), (h)(ii), (i)(ii), (j)(ii), and (k)(ii) hereof ] of or incidental to Mining Operations. The certificate of the Controller or other financial officer of the Optionee, together with a statement of Expenditures in reasonable detail shall be prima facie evidence of such Expenditures; the parties hereto agree that Property payments and Property expenditures are separate payments as outlined in paragraph 4; (d)“Facilities” means all mines and plants, including without limitation, all pits, shafts, adits, haulage ways, raises and other underground workings, and all buildings, plants, facilities and other structures, fixtures and improvements, and all other property, whether fixed or moveable, as the same may exist at any time in, or on the Property and relating to theoperator of the Property as a mine or outside the Property if for the exclusive benefit of the Property only; (e)“Force Majeure” means an event beyond the reasonable control of the Opionee that prevents or delays it from conducting the activities contemplated by this Agreement other than the making of payments referred to in Section 4 herein.
